Exhibit For further information: Michele Lopiccolo, VP, Investor Relations Phone 504/576-4879, Fax 504/576-2897 mlopicc@entergy.com INVESTOR NEWS August 4, 2009 ENTERGY REPORTS SECOND QUARTER EARNINGS NEW ORLEANS –Entergy Corporation reported second quarter 2009 earnings of $1.14 per share on an as-reported basis and $1.23 per share on an operational basis, as shown in Table 1 below.A more detailed discussion of quarterly results begins on page 2 of this release. Table 1:Consolidated Earnings – Reconciliation of GAAP to Non-GAAP Measures Second Quarter and Year-to-Date 2009 vs. 2008 (Per share in U.S. $) Second Quarter Year-to-Date 2009 2008 Change 2009 2008 Change As-Reported Earnings 1.14 1.37 (0.23) 2.35 2.93 (0.58) Less Special Items (0.09) (0.09) - (0.17) (0.09) (0.08) Operational Earnings 1.23 1.46 (0.23) 2.52 3.02 (0.50) Weather Impact (0.01) 0.05 (0.06) (0.03) 0.02 (0.05) Operational Earnings Highlights for Second Quarter 2009 · Utility, Parent & Other’s results were modestly lower due to lower net revenue and higher expenses that offset the benefit of lower income tax expense during the quarter. · Entergy Nuclear’s earnings decreased as a result of lower production due to additional refueling outage and unplanned outage days and a significant impairment recorded on decommissioning trust fund investments. · Entergy’s Non-Nuclear Wholesale Assets results improved primarily as a result of lower income tax expense during the quarter. “While financial and commodity markets present near-term challenges, we remain committed to executing on the opportunities we have at hand and creating new ones consistent with the opportunities of achanged economic climate,” said J. Wayne Leonard, Entergy’s chairman and chief executive officer.“At the same time, we are very attentive to managing risks with uncertainties around the economy, markets, pending legislation and new technologies.” Table of Contents Page I.Consolidated Results II.Utility, Parent& Other Results III.Competitive Businesses Results IV.Other Financial Performance Highlights V.Business Separation VI.Appendices A.Spin-off of Non-Utility Nuclear Business B.Variance Analysis and Special Items C.Regulatory Summary D.Financial Performance Measures and Historical Performance Measures E.Planned Capital Expenditures F.Definitions G.GAAP to Non-GAAP Reconciliations VII.Financial Statements 2 3 4 5 9 9 10 13 15 20 22 23 25 27 Entergy’s business highlights include the following: · Entergy Texas, Inc. reached an agreement in principle that should resolve all issues in its storm recovery case through an unopposed settlement agreement.Legislation was also enacted, providing long sought clarity, mandating that all activities relating to Transition to Competition be ceased. · Entergy Nuclear received a pair of Top Industry Practice awards from the Nuclear Energy Institute, out of 14 industry-wide awards presented by the industry trade group each year. · Entergy filed a motion in its New York proceeding on its non-utility nuclear spin-off reorganization proposal requesting procedures and a schedule that would support closing the transaction this year.The Administrative Law Judges ruled that a decision on the motion would come after reviewing the amended petition expected to be filed around August 10, 2009. Entergy will host a teleconference to discuss this release at 10:00 a.m. CDT on Tuesday, August 4, 2009, with access by telephone, 719-457-2080, confirmation code 4219567.The call and presentation slides can also be accessed via Entergy’s Web site at www.entergy.com.A replay of the teleconference will be available for seven days thereafter by dialing 719-457-0820, confirmation code 4219567.The replay will also be available on Entergy’s Web site at www.entergy.com. I. Consolidated Results Consolidated Earnings Table 2 provides a comparative summary of consolidated earnings per share for second quarter 2009 versus 2008, including a reconciliation of GAAP as-reported earnings to non-GAAP operational earnings.Utility, Parent & Other’s operational earnings were modestly lower due to lower net revenue and higher expenses that offset the benefit of lower income tax expense.The higher as-reported results for Utility, Parent & Other reflect a reduction in the current quarter of the special item for outside services expenses for the spin-off.Entergy Nuclear’s earnings decreased as a result of lower revenue due to lower production resulting from additional planned refueling and unplanned outage days and a significant impairment on decommissioning trust fund investments.As-reported results for Entergy Nuclear were further reduced by the special item for spin-off dis-synergies.Entergy’s Non-Nuclear Wholesale Assets business reported improved earnings primarily as a result of lower income tax expense during the quarter. Table 2: Consolidated Earnings – Reconciliation of GAAP to Non-GAAP Measures Second Quarter and Year-to-Date 2009 vs. 2008 (see Appendix F for definitions of certain measures) (Per share in U.S. $) Second Quarter Year-to-Date 2009 2008 Change 2009 2008 Change As-Reported Utility, Parent & Other 0.68 0.62 0.06 1.00 1.11 (0.11) Entergy Nuclear 0.40 0.73 (0.33) 1.32 1.84 (0.52) Non-Nuclear Wholesale Assets 0.06 0.02 0.04 0.03 (0.02) 0.05 Consolidated As-Reported Earnings 1.14 1.37 (0.23) 2.35 2.93 (0.58) Less Special Items Utility, Parent & Other (0.01) (0.09) 0.08 (0.06) (0.09) 0.03 Entergy Nuclear (0.08) - (0.08) (0.11) - (0.11) Non-Nuclear Wholesale Assets - Consolidated Special Items (0.09) (0.09) - (0.17) (0.09) (0.08) Operational Utility, Parent & Other 0.69 0.71 (0.02) 1.06 1.20 (0.14) Entergy Nuclear 0.48 0.73 (0.25) 1.43 1.84 (0.41) Non-Nuclear Wholesale Assets 0.06 0.02 0.04 0.03 (0.02) 0.05 Consolidated Operational Earnings 1.23 1.46 (0.23) 2.52 3.02 (0.50) Weather Impact (0.01) 0.05 (0.06) (0.03) 0.02 (0.05) Detailed earnings variance analysis is included in Appendix B-1 and Appendix B-2 to this release.In addition, Appendix B-3 provides details of special items shown in Table 2 above. Consolidated Net Cash Flow Provided by Operating Activities Entergy’s net cash flow provided by operating activities in second quarter 2009 was $642 million compared to $465 million in second quarter 2008.The increase was due primarily to: · a deferred fuel contribution of $350 million at the Utility · lower income tax payments of $93 million at Utility, Parent and Other · lower working capital requirements of $28 million at Non-Nuclear Wholesale Assets Offsets include: · higher working capital requirements of $160 million at the Utility · lower Entergy Nuclear revenues of $62 million due to additional outages · refueling outage costs and higher expenses at Entergy Nuclear associated with spin-off dis-synergies totaling $52 million Table 3 provides the components of net cash flow provided by operating activities contributed by each business with quarter-to-quarter and year-to-date comparisons. Table 3:Consolidated Net Cash Flow Provided by Operating Activities Second Quarter and Year-to-Date 2009 vs. 2008 (U.S. $ in millions) Second Quarter Year-to-Date 2009 2008 Change 2009 2008 Change Utility, Parent & Other 523 242 281 650 365 285 Entergy Nuclear 119 253 (134) 372 594 (222) Non-Nuclear Wholesale Assets - (30) 30 (6) (45) 39 Total Net Cash Flow Provided by Operating Activities 642 465 177 1,016 914 102 II. Utility, Parent & Other Results In second quarter 2009, Utility, Parent & Other’s as-reported earnings were $0.68 per share compared to $0.62 per share in second quarter 2008.On an operational basis, second quarter 2009 earnings for Utility, Parent & Other were $0.69 per share versus $0.71 per share in the same quarter last year.Operational results for Utility, Parent & Other in second quarter 2009 reflect lower net revenue driven primarily by a regulatory charge associated with a May 2009 Federal Energy Regulatory Commission (FERC) order.Higher expenses also contributed to lower results in the current quarter.Partially offsetting these items were benefits from lower income tax expense. Electricity usage, in gigawatt-hour sales by customer segment, is included in Table 4.Current quarter sales reflect the following: · Residential sales in second quarter 2009, on a weather-adjusted basis, were nearly flat, with only a 0.2 percent decrease compared to second quarter 2008. · Commercial and governmental sales, on a weather-adjusted basis, decreased 1.0 percent year over year. · Industrial sales in the second quarter were down 9.7 percent compared to the same quarter of 2008. The weak economy affected customer usage across all customer segments, most notably in the industrial sector.Industrial sales in the second quarter 2009 for large customers were led by weaknesses in chemicals, primary metals and refining.Small and mid-sized industrial customers also continue to be negatively affected by overseas competition.Excluding the regulatory charge noted above, net revenue increased modestly in part due to the fact that a significant portion of the industrial customer bill is based on a fixed charge basis that does not vary linearly with volume changes.Also, net revenue included contributions from the warmer-than-normal weather experienced at the end of the second quarter 2009 primarily reflected in unbilled sales. Table 4 provides a comparative summary of the Utility’s operational performance measures. Table 4:Utility Operational Performance Measures Second Quarter and Year-to-Date 2009 vs. 2008 (see Appendix Ffor definitions of measures) Second Quarter Year-to-Date 2009 2008 % Change % Weather Adjusted 2009 2008 % Change % Weather Adjusted GWh billed Residential 7,100 7,372 -3.7% -0.2% 14,992 15,384 -2.5% -1.1% Commercial and governmental 7,095 7,275 -2.5% -1.0% 13,851 14,081 -1.6% -1.1% Industrial 8,790 9,730 -9.7% -9.7% 16,929 19,107 -11.4% -11.4% Total Retail Sales 22,985 24,377 -5.7% -4.3% 45,772 48,572 -5.8% -5.2% Wholesale 1,313 1,440 -8.8% 2,700 2,729 -1.1% Total Sales 24,298 25,817 -5.9% 48,472 51,301 -5.5% O&M expense $20.96 $19.48 7.6% $19.75 $18.37 7.5% Number of retail customers Residential 2,330,337 2,311,624 0.8% Commercial and governmental 346,414 343,445 0.9% Industrial 43,864 45,427 -3.4% Appendix C provides information on selected pending local and federal regulatory cases. III. Competitive Businesses Results Entergy’s competitive businesses include Entergy Nuclear and Non-Nuclear Wholesale Assets. Entergy Nuclear Entergy Nuclear earned $0.40 per share on an as-reported basis and $0.48 per share on an operational basis in second quarter 2009, compared to $0.73 per share on as-reported and operational bases in second quarter 2008.Entergy Nuclear’s earnings decreased as a result of a decline in revenue from lower generation due to additional refueling and unplanned outage days in the current quarter and the scheduled reduction in revenue amortization for the Palisades below-market Power Purchase Agreement.Lower operation and maintenance expense during the quarter partially offset lower revenue.In addition, Entergy Nuclear’s second quarter 2009 earnings reflect a significant impairment on decommissioning trust investments, exceeding the amount recorded in the same period last year.Finally, as-reported results were further reduced by the special item for spin-off dis-synergies. Table 5 provides a comparative summary of Entergy Nuclear’s operational performance measures. Table 5:Entergy Nuclear Operational Performance Measures Second Quarter and Year-to-Date 2009 vs. 2008 (see Appendix Ffor definitions of measures) Second Quarter Year-to-Date 2009 2008 % Change 2009 2008 % Change Net MW in operation 4,998 4,998 - 4,998 4,998 - Average realized price per MWh $59.22 $58.22 2% $61.66 $59.89 3% Production cost per MWh $24.30 $23.11 5% $23.69 $21.50 10% Non-fuel O&M expense/purchased power per MWh (a) $25.33 $23.42 8% $23.80 $21.76 9% GWh billed 8,980 10,145 -11% 19,054 20,905 -9% Capacity factor 81% 92% -12% 87% 95% -8% Refueling outage days: Indian Point 2 - 19 - 26 Indian Point 3 15 - 36 - Palisades 32 - 41 - Pilgrim 31 - 31 - (a) Second quarter and year-to-date 2009 exclude the effect of the special item for non-utility nuclear spin-off dis-synergies. Entergy Nuclear’s sold forward position is 87 percent, 81 percent, and 54 percent of planned generation at average prices per megawatt-hour of $62, $58 and $56, for the second half of 2009, 2010, and 2011, respectively.Table 6 provides capacity and generation sold forward projections for Entergy Nuclear. Table 6:Entergy Nuclear’s Capacity and Generation Projected Sold Forward 2009 through 2013 (see Appendix F for definitions of measures) Remainder of 2009 2010 2011 2012 2013 Energy Planned TWh of generation 22 40 41 41 40 Percent of planned generation sold forward (b) Unit-contingent 49% 46% 37% 18% 12% Unit-contingent with availability guarantees 38% 35% 17% 7% 6% Firm LD -% -% -% -% -% Total 87% 81% 54% 25% 18% Average contract price per MWh (c) $62 $58 $56 $54 $50 Capacity Planned net MW in operation 4,998 4,998 4,998 4,998 4,998 Percent of capacity sold forward Bundled capacity and energy contracts 26% 26% 25% 18% 16% Capacity contracts 58% 35% 26% 10% -% Total 84% 61% 51% 28% 16% Average capacity contract price per kW per month $2.4 $3.3 $3.6 $3.6 - Blended Capacity and Energy Recap (based on revenues) Percent of planned energy and capacity sold forward 91% 81% 54% 22% 15% Average contract revenue per MWh (c) $64 $60 $59 $56 $50 (b)A portion of EN’s total planned generation sold forward is associated with the Vermont Yankee contract for which pricing may be adjusted. (c)Average contract prices exclude payments that may be owed under the value sharing agreement with the New York Power Authority. Non-Nuclear Wholesale Assets Entergy’s Non-Nuclear Wholesale Assets’ second quarter as-reported and operational earnings were $0.06 per share in 2009 compared to $0.02 per share a year ago.Business results improved primarily due to lower income tax expense. IV. Other Financial Performance Highlights Earnings Guidance As a result of financial market conditions resulting in recognition of additional decommissioning trust impairments, and further decline in power prices for Entergy Nuclear’s open position, Entergy revised its 2009 as-reported earnings guidance to a range of $6.00 to $6.60 per share.The revised as-reported estimate incorporates year-to-date spin-off expenses for outside services, in addition to projected dis-synergies associated with the spin-off of Entergy’s non-utility nuclear business and plans to enter into a nuclear services joint venture, both discussed below and in Appendix A.2009 operational earnings guidance was revised to a range of $6.20 to $6.80 per share.Entergy had previously indicated that should the current economic climate and power prices on Entergy Nuclear’s open position persist for the balance of 2009, earnings could approach the lower end of the then-guidance ranges of $6.56 to $7.16 per share on an as-reported basis and $6.70 to $7.30 per share on an operational basis.Year-over-year changes are shown as point estimates and are applied to 2008 actual results to compute the 2009 guidance midpoint.Drivers for the revised 2009 operational guidance range are listed separately.Because there is a range of possible outcomes associated with each earnings driver, a range is applied to the calculated guidance midpoints to produce Entergy’s guidance ranges for as-reported and operational earnings.2009 earnings guidance is detailed in Table 7 below. Table 7:2009 Earnings Per Share Guidance – As-Reported and Operational (Per share in U.S. $) – Revised July 2009 Segment Description of Drivers 2008 Earnings Per Share Expected Change 2009 Guidance Midpoint 2009 Guidance Range Utility,Parent & Other 2008 Operational Earnings per Share 2.43 Adjustment to normalize weather 0.02 Increased net revenue due to sales growth and rate actions 0.45 Decreased O&M expense 0.25 Decreased income taxes 0.15 Accretion/other 0.15 Subtotal 2.43 1.02 3.45 Entergy Nuclear 2008 Operational Earnings per Share 4.07 Increased net revenue due to higher pricing, lower volume 0.25 Increased O&M/RFO expense (0.05) Increased income taxes (0.60) Accretion/other (0.02) Subtotal 4.07 (0.42) 3.65 Non-Nuclear Wholesale Assets 2008 Operational Earnings per Share 0.01 Increased losses (0.11) Subtotal 0.01 (0.11) (0.10) Consolidated Operational 2008 Operational Earnings per Share 6.51 0.49 7.00 Impairments recognized on certain decommissioning trust investments at Entergy Nuclear through June 30, 2009 (0.24) Reduced market prices on Entergy Nuclear’s open position/other (0.26) Revised 2009 Operational Earnings per Share Guidance Range 6.51 (0.01) 6.50 6.20 – 6.80 Consolidated As-Reported 2008 As-Reported Earnings per Share 6.20 Changes detailed above (0.01) 2009 Entergy Nuclear spin-off dis-synergies (0.14) 2009 Non-utility nuclear spin-off expenses for outside services at Utility, Parent & Other through June 30, 2009 (0.06) 2008 Non-utility nuclear spin-off expenses for outside services at Utility, Parent & Other 0.28 2008 dilution effect – unsuccessful remarketing 0.03 Revised 2009 As-Reported Earnings per Share Guidance Range 6.20 0.10 6.30 6.00 – 6.60 Key assumptions supporting 2009 earnings guidance are as follows: Utility, Parent & Other · Normal weather · Retail sales growth just under 3 percent, considering effects of 2008 hurricanes and industrial expansion; nearly flat on a normalized basis excluding hurricane effect and industrial expansion · Increased revenue associated with rate actions · Decreased non-fuel operation and maintenance expense, due to absence of Entergy Arkansas’ 4th quarter 2008 charge associated with non-recovery of storm reserve and removal costs; inflation essentially offset by cost reduction initiatives · Decreased income taxes due to lower effective tax rate in 2009 compared to 2008 · Accretion/other is primarily driven by carrying costs recorded on unrecovered storm costs in 2009, and lower interest expense at the Parent due to lower debt outstanding and lower interest rate on corporate revolver, partially offset by higher depreciation expense associated with capital additions Entergy Nuclear · 41 TWh of total output, reflecting an approximate 93 percent capacity factor, including 30 day refueling outages at Pilgrim and Palisades and 38 days at Indian Point 3 in Spring 2009 · 86 percent of energy sold under existing contracts; 14 percent sold into the spot market · $61/MWh average energy contract price; $58/MWh average unsold energy price based on published market prices at the end of 2008 (see Revised 2009 Guidance Range below) · Palisades below-market PPA revenue amortization of $53 million in 2009, down from $76 million in 2008 · Non-fuel O&M/refueling outage expense growth of approximately 2 percent · Increased income taxes due to higher effective tax rate in 2009 compared to 2008 Non-Nuclear Wholesale Assets · Increased losses associated with a business that targets a break-even operation Share Repurchase Program · 2009 average fully diluted shares outstanding of approximately 194 million (including effect of equity units conversion) Effective Income Tax Rate · 2009 assumes an overall effective income tax rate of 37 percent Revised 2009 Guidance Range · Impairments recognized on certain decommissioning trust investments at Entergy Nuclear through June 30, 2009 in the amount of $(0.24) per share; earnings guidance does not incorporate assumptions reflecting decommissioning asset performance as financial market outcomes are outside of Entergy Nuclear’s control and difficult to predict, particularly the broader financial markets in uncertain times · $40/MWh average Entergy Nuclear unsold energy price based on year-to-date prices and balance of year pricing around the mid-$30/MWh range based on published power prices as of July 17, Earnings guidance for 2009 should be considered in association with earnings sensitivities as shown in Table 8. These sensitivities illustrate the estimated change in operational earnings resulting from changes in various revenue and expense drivers.Utility sales are expected to be the most significant variable for 2009 results for Utility, Parent & Other.At Entergy Nuclear, energy prices are expected to be the most significant driver of results in 2009.Estimated annual impacts shown in Table 8 are intended to be indicative rather than precise guidance. Table 8:2009 Earnings Sensitivities (Per share in U.S. $) Variable 2009 Guidance Assumption Description of Change Estimated Annual Impact (d) Utility, Parent & Other Sales growth Residential Commercial/Governmental Industrial Just under 3% total sales growth 1% change in Residential MWh sold 1% change in Comm/Govt MWh sold 1% change in Industrial MWh sold - / + 0.05 - / + 0.04 - / + 0.02 Rate base Growing rate base $100 million change in rate base - / + 0.03 Return on equity See Appendix C 1% change in allowed ROE - / + 0.33 Entergy Nuclear Capacity factor 93% capacity factor 1% change in capacity factor - / + 0.08 Energy price 14% energy unsold at $40/MWh in 2009 $10/MWh change for unsold energy - / + 0.18 Non-fuel operation and maintenance expense $23/MWh non-fuel operation and maintenance expense/purchased power $1 change per MWh - / + 0.13 Outage (lost revenue only) 93% capacity factor, including refueling outages for three northeast units 1,000 MW plant for 10 days at average portfolio energy price of $61/MWh for sold and $40/MWh for unsold volumes in 2009 - 0.04 / n/a (d)Based on 2008 operational average fully diluted shares outstanding of approximately 196 million. Liquidity At the end of the second quarter, Entergy had $1.3 billion of cash and cash equivalents on hand on a consolidated basis.Entergy also has additional financing authority, subject to debt covenants, including undrawn revolving credit facility capacity of $1.6 billion at the end of the second quarter.Entergy routinely tests the adequacy of its liquidity under various stress scenarios and believes its current liquidity position affords the desired level of financial flexibility.Entergy Corporation’s revolving credit facility requires it to maintain a consolidated debt ratio of 65 percent or less of its total capitalization.Utility company credit facilities also have similar covenants. For 2009,
